Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 28, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, an automobile painter and body repairman, was discharged from his employment when he failed to work on a car the shop manager instructed him to repair. While there was conflicting testimony as to whether an invoice had been issued for work on the subject vehicle, it was for the Board to assess the credibility of the witnesses and weigh the evidence accordingly. Inasmuch as the shop manager testified that an invoice had been issued for the work, but that claimant did not want to do it and stormed out of the office slamming the door behind him, substantial evidence supports the Board’s decision.
*860Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.